Citation Nr: 0023909	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-09 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1958 to 
November 1978.  He died in September 1998.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).


FINDINGS OF FACT

1.  The veteran died in September 1998.  

2.  The appellant's claim is plausible.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In the 
absence of such evidence, the regulations require a showing 
that a service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 (1999).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1999).

In making a claim for service connection for a disorder, 
including a disorder which caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 
5107(a) (West 1991).  Moreover, the Court has stated that 
"[t]he quality and quantity of the evidence required to meet 
this statutory burden . . . will depend upon the issue 
presented by the claim."  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  Where the issue in a case is factual, 
competent lay evidence may suffice; however, "where the 
determination involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Id. at 93.  

The appellant asserts that the metastatic prostate cancer 
which caused the veteran's death resulted from his exposure 
to Agent Orange while serving on active duty in Vietnam.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. 3.309(e) (1999) shall be service connected if the 
requirements of 38 C.F.R. 3.307(a)(6) (1999) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 
3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. 3.309(e) (1999).  
Further, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 3.309(e) (1999) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 3.307(a)(6)(iii) (1999).  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) issued a precedential decision which held that this 
presumption of inservice herbicide exposure applied only in 
cases where a veteran both served in the Republic of Vietnam 
during the designated time period and subsequently developed 
one of the diseases listed in 38 C.F.R. 3.309(e) (1999), as 
described above.  See McCartt v. West, 12 Vet. App. 164 
(1999).  

The veteran died in September 1998.  The Certificate of 
Death, dated in September 1998, shows that the immediate 
cause of the veteran's death was metastatic prostate cancer.  
The certificate notes that an autopsy was not performed.  At 
the time of his death, service connection was in effect for 
rheumatic fever with carditis, evaluated as zero percent 
disabling.

A review of veteran's service personnel records show that the 
document which contains a chronological listing of service 
shows that the veteran served in Thailand from September 1967 
to September 1968.   There is no indication of service in the 
Republic of Vietnam.  There is no listing of any service 
after December 1968.  The records show that he was awarded 
the Vietnam Service Medal and Republic of Vietnam Campaign 
Medal.  

To summarize, the appellant maintains that the veteran served 
in Vietnam.  Se states that he went into Vietnam on different 
occasions while stationed in Thailand.  As a result he was 
awarded the Vietnam Service Medal and Republic of Vietnam 
Campaign Medal.  In this regard, the Board points out that 
the award of the Vietnam Service Medal and Republic of 
Vietnam Campaign Medal does not, per se, establish that the 
veteran served in Vietnam as servicemen who served in 
Thailand were also eligible to receive these awards.  
However, it was not uncommon for airmen stationed in Thailand 
to be sent on temporary duty (TDY) to Vietnam.  Based on the 
available evidence, the Board finds that the appellant's 
claim is plausible, and, thus, well grounded.


ORDER

The claim for service connection for the cause of the 
veteran's death is well grounded and, to this extent only, 
the claim is granted.  


REMAND

The Board has determined that the claim for service 
connection for cause of the veteran's death is well grounded.  
Once a claim is well grounded, VA has a statutory duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107.

In this regard, the chronological listing of the veteran's 
service furnished by the National Personnel Records Center 
(NPRC) is incomplete with no service listed beyond December 
1968.  Additionally, the Board is of the opinion that the 
appellant should be contacted in order to obtain additional 
information.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of the 
medical records pertaining to treatment 
for the veteran's prostate cancer.  She 
should also be requested to furnish 
additional information concerning the 
veteran's reported service in Vietnam, to 
include the approximate dates, locations, 
purpose and units to which assigned.  She 
should be asked to furnish copies of any 
military documents which might verify 
service in Vietnam, such as TDY orders.  
She should be informed that she may 
submit lay statements to corroborate the 
veteran's Vietnam service, to include 
statements from fellow servicemen.

2.  The RO should request the NPRC to 
furnish the veteran's chronological 
listing of service subsequent to December 
1968 any any other documents, such as TDY 
orders, which verify service in Vietnam.  
The RO should also contact the 
appropriate source in order to verify 
that the Vietnam Service Medal and 
Republic of Vietnam Campaign Medal were 
also awarded to airmen who served only in 
Thailand. 

3.  Thereafter, the RO should 
readjudicate the issue in appellate 
status. 

If the decision remains adverse to the appellant, she and her 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

